Citation Nr: 1034636	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
knee disability, to include as secondary to a service-connected 
right knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disability, to include as secondary to a service-connected 
right knee disability.  

3.  Whether the reduction of the disability rating for service-
connected right knee degenerative joint disease with history of 
anterior cruciate ligament (ACL) reconstruction from 30 percent 
to 10 percent, effective from December 1, 2006, was proper.  

4.  Entitlement to an increased disability rating for service-
connected hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1995

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

In August 2006, the Veteran presented testimony at a hearing 
conducted at the RO before a Hearing Officer.  In May 2010, the 
Veteran also presented testimony at a personal hearing conducted 
at the Winston-Salem RO before the undersigned who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  Transcripts of these hearings are in the Veteran's 
claims folder.

The Board observes that the Veteran appears to have raised claims 
for matters that have not been addressed by the RO in the first 
instance.  In this regard, in his March 2006 notice of 
disagreement (NOD), the Veteran referenced numbness from his knee 
down that he felt had not been considered by the rating decision.  
During a March 2007 VA examination, the Veteran also reported 
that he loses feeling from the right knee down to his foot three 
or four times weekly.  Additionally, during his August 2006 RO 
hearing, the Veteran indicated that his service-connected right 
knee had increased in severity.  Most recently, during his May 
2010 hearing before the undersigned, the Veteran testified that 
he could not work at least in part due to his service-connected 
disabilities. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the issues of entitlement to right knee 
numbness, to include as secondary to a service-connected 
right knee disability, entitlement to an increased rating 
for a service-connected right knee disability, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, those issues are referred to the AOJ for 
appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service connection 
for a low back disorder, entitlement to an increased disability 
rating for service-connected hypertension, entitlement to service 
connection for a left knee disability, and the propriety of the 
reduction of the disability rating for service-connected right 
knee degenerative joint disease with history of ACL 
reconstruction will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO previously considered and denied the claim for service 
connection for a left knee disability most recently in February 
2005.  The Veteran was notified of that decision, but did not 
appeal.

2.  Some of the evidence received since February 2005, when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a left knee 
disability. 
CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the claim 
for service connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board finds 
that VA compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for a left knee disability.  As the 
determination below represents a grant of the petition to reopen, 
a detailed discussion of the impact of the VCAA on this appeal is 
not necessary.  In view of the outcome, any deficiencies in such 
notice or assistance have not prejudiced the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 
1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131. That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

In this case, a June 1995 RO decision denied service connection 
for a left knee disability because no permanent residual or 
chronic disability was shown.  The Veteran was notified of that 
decision and of his appellate rights, but he did not file a 
notice of disagreement with that decision.  In general, rating 
decisions that are not timely appealed are final. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In February 2004, a claim service connection for a left knee 
disability was denied again because there was no new evidence 
regarding the etiology the claimed disorder.  It was noted that 
the Veteran had requested service connection on the basis of a 
secondary relationship to his service-connected right knee 
disability.  He was informed of the decision of his appellate 
rights, but he did not file a notice of disagreement.  As such, 
the February 2004 rating decision became final.  

In a February 2005 rating decision, the RO once again denied 
service connection for a left knee disability because the 
condition neither occurred in nor was caused by service.  The 
decision also referenced a recent VA examination wherein it was 
noted that the examiner had determined that the left knee 
condition was the result of an injury and was not related to a 
right knee condition.  A review of the January 2005 VA 
examination shows that the examiner merely recorded the Veteran's 
assertions about his left knee.  The examiner provided a 
diagnosis of injury to the left knee with crepitus and marked 
limitation of motion and a tear of the cruciate ligament, which 
he noted was per the Veteran's report.  However, it is unclear 
from this examination report whether the examiner provided a 
clinical diagnosis, as opposed to merely recording the Veteran's 
contentions with regard to his left knee.  The Board observes 
that the examiner indicated that no diagnostic or clinical tests 
were done.  Thus, it is unclear whether the Veteran was diagnosed 
with a left knee disorder at the time of the February 2005 
denial.  This is significant because the claim was previously 
denied because there was no evidence of a current left knee 
disability or evidence of an etiological relationship between the 
left knee and the service-connected right knee disability.  
Accordingly, the Board concludes that the evidence at the time of 
the February 2005 rating decision did not clearly show a current 
left knee disability or evidence of a relationship between the 
left knee and the service-connected right knee disability.  

The Veteran was notified of the last denial in March 2005.  
Because the Veteran did not appeal that decision, it is final and 
not subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  By way of an April 2005 statement, 
the Veteran now seeks to reopen his claim.  As noted, despite the 
finality of a prior adverse decision, a claim will be reopened 
and the former disposition reviewed if new and material evidence 
is furnished with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, as well as the clarification of the 
February 2005 denial, the Board has reviewed the record, with 
particular attention to the additional evidence received since 
the last final rating decision.  After reviewing the record, the 
Board finds that the additional evidence received since the final 
rating decision is new and material within the meaning of 38 
C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the February 2005 rating decision includes, but is not limited 
to, VA and private treatment records, VA examination reports, 
hearing testimony, and other statements of the Veteran.  A March 
2007 VA record contained a diagnosis of advanced degenerative 
changes of the left knee, which provides evidence of a current 
diagnosis.  As noted above, the Veteran's claim was previously 
denied because there was no current evidence of a left knee 
disability.  This evidence is certainly new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  Further, 
as its credibility is presumed, the March 2007 record raises a 
reasonable possibility of substantiating the claim.  Justus, 3 
Vet. App. at 513.  For these reasons, the Board finds that the 
additional evidence received since February 2005 warrants a 
reopening of the Veteran's claim of service connection for a left 
knee disability, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  However, as will be explained 
below, the Board is of the opinion that further development is 
necessary before the merits of the Veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for a left knee disability is 
reopened, and to this extent only, the appeal is granted.





REMAND

A review of the Veteran's claims file reveals that additional 
development needs to be undertaken before a decision can be 
reached on the merits of all the claims on appeal.  The Board 
will begin with a discussion of the development that needs to be 
undertaken which potentially affects all of the claims on appeal 
and then will discuss the development needed that is specific to 
each claim.  

During his May 2010 hearing, the Veteran indicated that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA), in part for his service-connected right 
knee disability.  A copy of the January 2007 SSA decision 
awarding the Veteran disability benefits is of record.  However, 
the records upon which that decision was based are not associated 
with the claims file.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that a veteran is 
receiving disability benefits from the SSA and the records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996); Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).  Therefore, the RO should request the 
Veteran's complete SSA records.

Additionally, the claims file contains VA records dated from 2002 
to May 2007.  However, it appears that the majority of these 
records have been submitted by the Veteran throughout the course 
of this appeal.  It is unclear whether the Veteran has submitted 
his complete VA records or only those which he felt pertained to 
his disabilities on appeal.  Importantly, it does not appear that 
the RO has directly requested the Veteran's complete VA records 
from 1995 to the present.  Most recently, during his May 2010 
hearing, the Veteran indicated that he was last seen at the 
Fayetteville VAMC in March 2010.  VA records are considered part 
of the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the Veteran's complete VA records should be 
associated with the claims file on remand.  


Left Knee Disability

As reflected above, the claim for service connection for a left 
knee disability has been reopened.  The Veteran contends that he 
has a left knee disability that began during his military 
service.  He also contends that his service-connected right knee 
disability has aggravated his left knee disorder.  As such, the 
Board will consider entitlement to service connection on both 
bases.  

The Veteran's service treatment records reflect that a locker 
fell on the Veteran's left knee in September 1989 and that he was 
treated for an abrasion and pain.  The Veteran also contends that 
at the time he injured his now service-connected right knee, he 
also injured his left knee after falling in a foxhole during 
service.  However, he asserts that the doctors did not treat his 
left knee because his right knee was worse.  

The Veteran filed a claim for service connection for both knees 
in March 1995, immediately following his separation from service.  
A May 1995 VA examination revealed a normal left knee with normal 
range of motion.  

Nevertheless, the Veteran maintains that his left knee is related 
to his military service.  Moreover, the Veteran contends that he 
now puts more weight on the left side of his body due to his 
service-connected right knee disability, which has caused left 
knee pain.  In March 2007, the Veteran underwent a VA examination 
wherein his left knee was evaluated.  The Veteran reported his 
contentions, to include that he believed he incurred a left ACL 
tear after falling in the foxhole in 1991.  Advanced degenerative 
changes of the left knee were diagnosed.  The examiner commented 
that degenerative joint disease (DJD) of the right knee does not 
cause left knee DJD or a left knee ACL tear.  Additionally, the 
examiner noted that increased weight bearing to the left knee due 
to right knee pain does not cause DJD or ACL tear.  However, the 
examiner did not opine at to whether the Veteran's service-
connected right knee could have aggravated his left knee.  
38 C.F.R. § 3.310(b).  

The Board must ensure that a VA examination is adequate upon 
which to base a determination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (Once VA undertakes the effort to provide an 
examination, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Accordingly, a remand is necessary to afford the Veteran an 
adequate examination that fully addresses his claim.  38 C.F.R. 
§ 3.159(c)(4).  

Additionally, on remand, the Veteran should be provided with a 
notice letter that identifies the information and evidence 
necessary to substantiate his claim for a left knee disability on 
both a direct and secondary basis.  In addition, in October 2006, 
while this appeal was pending, the provisions of 38 C.F.R. 
§ 3.310 were amended.  The Veteran was provided with the amended 
version in the March 2007 statement of the case (SOC).  However, 
he has not been provided with the prior version.  Accordingly, on 
remand, the RO should provide the Veteran with the old version of 
the regulation prior to the amendment.  38 C.F.R. § 3.310(a) 
(2006). 


Low Back Disability

A February 2004 rating decision denied entitlement to service 
connection for low back pain because there was no evidence of a 
chronic low back condition.  In February 2005, the Veteran was 
also denied service connection because there was no diagnosis of 
a chronic lumbar spine condition.  

The Veteran filed another claim in April 2005, and he was 
provided a notice letter in connection with that claim in May 
2005.  However, the letter did not advise him of the reasons for 
the previous denials of his claims for service connection for a 
low back disability. See Kent v. Nicholson, 20 Vet. App. 1 (U.S. 
Vet. 2006) (law requires VA to look at the bases for the denial 
in the prior decision and to respond with notice that describes 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial).  Accordingly, the Veteran 
should be provided with proper notice on remand.  



Propriety of Reduction  

In a March 2006 rating decision, the Veteran was informed of the 
proposed decrease of the disability evaluation from 30 percent to 
10 percent for his service-connected right knee disability.  He 
was provided a notice letter that outlined the proposed reduction 
and indicated that he could request a personal hearing on this 
matter, which he elected in August 2006.  However, the Board 
observes that the provisions of 38 C.F.R. §§ 3.105(e) and (i) 
relevant to the reduction in this case were not provided to the 
Veteran in the August 2007 statement of the case (SOC) or in the 
October 2008 supplemental statement of the case (SSOC).  
Accordingly, a remand is necessary to provide him with such 
provisions.  


Hypertension

During his May 2010 hearing, the Veteran testified that he would 
be having a private blood pressure testing that he wanted 
considered as part of his claim for an increased rating for his 
service-connected hypertension.  The undersigned held the record 
open for sixty days to afford him an opportunity to submit that 
evidence.  However, private medical evidence pertaining to 
hypertension has not been associated with the claims file.  As 
the claim is already being remand for VA and SSA records that 
might pertain to the claim, the Board will afford the Veteran 
another opportunity to submit any evidence pertaining to his 
service-connected hypertension.

Moreover, the Board observes that the Veteran failed to report 
for a September 2008 VA examination for his service-connected 
hypertension.  In February 2009, the Veteran called VA to report 
that he missed his previously scheduled VA examination and asked 
for it to be rescheduled if possible.  It does not appear that 
the Veteran presented good cause for his failure to report to the 
examination.  38 C.F.R. § 3.655.  Nevertheless, as the Board is 
already remanding this claim, the Veteran should be scheduled for 
another VA examination to evaluate the current severity of his 
service-connected hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for left knee 
disability, to include as secondary to 
service-connected right knee disability.  The 
letter should inform him of the information 
and evidence that is necessary to 
substantiate the claim on both a direct and 
secondary basis; (2) inform him about the 
information and evidence that VA will seek to 
provide; and (3) inform him about the 
information and evidence he is expected to 
provide.  The letter should also include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
an effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, the 
Veteran should be provided with the 
provisions of 38 C.F.R. § 3.310 in effect 
prior to the regulation change in October 
2006.

2.  The Veteran should be provided with a 
duty to notify and assist letter specific to 
his application to reopen his claim for 
entitlement to service connection for a low 
back disability.  The letter should contain 
the definition of new and material evidence 
as set forth in the current version of 
section 3.156(a) of VA regulations and inform 
him of what is necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous final denial of 
his claim in the February 2005 rating 
decision.  Specifically, the letter should 
note that the claim for a low back disability 
was previously denied because there was no 
diagnosis of a chronic lumbar spine 
condition.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

3.  The Veteran should be provided with the 
provisions of 38 C.F.R. § 3.105(e), (i) 
pertaining to the propriety of the reduction 
of the 30 percent rating to 10 percent 
disabling for his service-connected right 
knee.  

4.  The RO/AMC should obtain and associate 
with the claims file all of the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits to 
the Veteran.  If the search for such records 
has negative results, the claims file must be 
properly documented as to the unavailability 
of these records.

5.  The RO/AMC should obtain the Veteran's 
complete VA treatment records dated from 1995 
to the present and associate them with the 
claims file.  

6.  The Veteran should be afforded an 
opportunity to submit any private medical 
records pertaining to his service-connected 
hypertension, to include blood pressure 
testing as identified during his May 2010 
hearing.

7.  After the above development has been 
undertaken, the RO/AMC should schedule the 
Veteran for a VA examination to determine the 
nature and etiology of any left knee disorder 
that may be present.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and statements.

The examiner should identify all current left 
knee disorders.  For each disorder 
identified, he or she should 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the disorder is causally 
or etiologically related to his military 
service (January 1989 to March 1995), 
including an injury therein, as opposed to its 
being more likely due to some other factor or 
factors.  In particular, his service treatment 
records indicate that a locker fell on the 
Veteran's left knee in September 1989, and he 
was treated for an abrasion and pain.  The 
Veteran also reports having left knee pain 
since falling in a foxhole in 1991 at the same 
time he injured his now service-connected 
right knee.

The examiner should also opine as to whether 
the Veteran has a current left knee disorder 
that was caused by or aggravated by his 
service-connected right knee disability.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

8.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
and manifestations of his service-connected 
hypertension.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected hypertension.  

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
hypertension under the applicable rating 
criteria, 38 C.F.R. § 4.104, Diagnostic Code 
7101.  The examiner should also comment as to 
the impact of hypertension on the Veteran's 
daily activities and his ability to maintain 
employment.  

9.  The Veteran must be properly informed of 
his scheduled VA examinations, and he should 
be given notice of the consequences of 
failure to report for the examinations, 
including an explanation of the provisions of 
38 C.F.R. § 3.655.  If the Veteran does not 
report for the examinations, the claims 
folder should include clear documentation of 
his failure to report.

10.  When the development requested has been 
completed, the claims should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


